          Case 19-00965            Doc 15       Filed 12/14/19 Entered 12/16/19 06:42:58                         Desc Imaged
                                               Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 19-00965-TJC
William Leo Powers                                                                                         Chapter 7
Bonnie Lynn Powers
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0862-2                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 12, 2019
                                      Form ID: 2040                      Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 14, 2019.
db/jdb         +William Leo Powers,    Bonnie Lynn Powers,   3714 Pennsylvania Ave, Apt I89,
                 Dubuque, IA 52002-3717
2248717        +AAMS/Automated Accounts Management Servi,    4800 Mills Civic Parkway,   Suite 202,
                 West Des Moines, IA 50265-5265
2248720        +Dupaco Credit Union,    Attn: Bankruptcy Dept,    5865 Saratoga Road,   Dubuque, IA 52002-2504
2248721         Equifax Information Services LLC,    PO Box 740241,   Atlanta, GA 30374-0241
2248722        +Experian,   475 Anton Blvd.,    Costa Mesa, CA 92626-7037
2248728         TransUnion,   PO Box 2000,    Crum Lynne, PA 19022-2002
2248729        +Tri-State Adjustments,    Attn: Bankruptcy,   Po Box 3219,   La Crosse, WI 54602-3219

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QSLSCHNITTJER.COM Dec 13 2019 03:43:00      Sheryl Schnittjer,    24695 207th Ave.,
                 Delhi, IA 52223-8414
2248719        +EDI: HFC.COM Dec 13 2019 03:43:00      Best Buy/HSBC Retail Services,     PO Box 5893,
                 Carol Stream, IL 60197-5893
2248723        +E-mail/Text: bankruptcy@avadynehealth.com Dec 12 2019 22:49:56       H & R Accounts, Inc.,
                 Attn: Bankruptcy,    Po Box 672,   Moline, IL 61266-0672
2248787        +EDI: PRA.COM Dec 13 2019 03:43:00      PRA Receivables Management, LLC,    PO Box 41021,
                 Norfolk, VA 23541-1021
2249008        +EDI: RMSC.COM Dec 13 2019 03:43:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
2248724        +EDI: RMSC.COM Dec 13 2019 03:43:00      Synchrony Bank/Care Credit,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
2248725        +EDI: RMSC.COM Dec 13 2019 03:43:00      Synchrony Bank/TJX,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
2248726        +EDI: RMSC.COM Dec 13 2019 03:43:00      Synchrony Bank/Walmart,    Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
2248727        +EDI: WTRRNBANK.COM Dec 13 2019 03:43:00      Target,    Attn: Bankruptcy,   Po Box 9475,
                 Minneapolis, MN 55440-9475
                                                                                              TOTAL: 9

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
2248718        ##+Best Buy Credit Services,   PO Box 183195,   Columbus, OH 43218-3195
                                                                                                                    TOTALS: 0, * 1, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 14, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 12, 2019 at the address(es) listed below:
              Christopher Michael Soppe    on behalf of Joint Debtor Bonnie Lynn Powers c_soppe@yahoo.com,
               notices@UpRightLaw.com
              Christopher Michael Soppe    on behalf of Debtor William Leo Powers c_soppe@yahoo.com,
               notices@UpRightLaw.com
              Sheryl Schnittjer     delhisls926@gmail.com, sschnittjer@ecf.axosfs.com
              United States Trustee    USTPRegion12.CR.ECF@usdoj.gov
                                                                                             TOTAL: 4
    Case 19-00965          Doc 15      Filed 12/14/19 Entered 12/16/19 06:42:58                   Desc Imaged
                                      Certificate of Notice Page 2 of 2
Form ntcfclms


                         UNITED STATES BANKRUPTCY COURT
                                 Northern District of Iowa
In Re:                                                      Chapter: 7
                                                            Case No.: 19−00965
                                                            Office Code: 2
William Leo Powers

Bonnie Lynn Powers



 Debtor(s)

                                 NOTICE OF POSSIBLE DIVIDEND AND
                           NOTICE OF DEADLINE FOR FILING TIMELY CLAIMS


TO ALL CREDITORS AND PARTIES IN INTEREST:

Notice was previously given that it appeared that there were no assets in the bankruptcy estate from which a dividend
could be paid to unsecured creditors. Creditors were advised at that time that it was unnecessary to file proofs of
claim.

It now appears that there may be assets in excess of the costs of administration and that payment of a dividend is
possible. In order to receive a dividend, a creditor must file a proof of claim.

A Proof of Claim form can be filed electronically by completing the online electronic Proof of Claim (ePOC) found
on our public web site (www.ianb.uscourts.gov) or obtain the Official Form B410 at the United States Courts Web
site (www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) and mail the completed form to the address
appearing below.

If you want to file a TIMELY claim against the estate, you must file your proof of claim with the Clerk of Court

                                              ON OR BEFORE 3/13/20



If you have already filed a proof of claim, there is no need to file again unless you wish to amend your claim.


Dated: 12/12/19

                                                            MEGAN R. WEISS
                                                            Clerk, U.S. Bankruptcy Court
                                                            111 Seventh Avenue SE #15
                                                            Cedar Rapids, IA 52401−2101
